Citation Nr: 1822855	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-31 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the recoupment of separation pay by withholding VA disability compensation benefits was proper.


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel











INTRODUCTION

The Veteran served in the United States Marine Corps from May 1975 to November 1986.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas

The issue of whether the Veteran disagrees with the propriety of the rate of recoupment of separation pay was raised by the record in the Veteran's May 11, 2013 Notice of Disagreement (NOD).  Specifically, the Board notes that the Veteran wrote: "The Board can resume recouping the separation entitlement amount after 23 February 2015.  I am not challenging the recoupment amount or reasoning.  I am just facing tough health and financial times.  This short-term deferment will benefit me and the government.  I have and always will meet my financial obligation[s], as I [met] my duties as a Marine Officer."  See NOD, no. 5.  The Veteran did not indicate that he wanted to appeal the propriety of the recoupment of separation pay in his August 2014 Substantial Appeal.  Nevertheless, the Agency of Original Jurisdiction (AOJ) certified the Appeal to the Board.  As such the Board will decide this issue. 

However, the issue of the deferment, as discussed above, has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

The Veteran received separation pay in the amount of $30,000.00 upon his discharge from service in November 1986; this amount must be deducted from his VA compensation benefits.


CONCLUSION OF LAW

The recoupment of separation pay by withholding the Veteran's VA disability compensation is proper.  10 U.S.C. §§ 1174, 1212 (2012); 38 U.S.C. §§ 5107, 7104 (2012); 38 C.F.R. § 3.700 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012);  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Nevertheless, the critical facts in the matter of withholding for separation pay are not in dispute.  Resolution of the appeal is dependent upon application of governing laws and regulations to the undisputed facts shown.  The duties to notify and assist do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002);  De La Cruz v. Principi, 15 Vet. App. 143 (2001);  see also VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).

Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies in the duties to notify and assist are rendered moot.  See 38 U.S.C. § 5103A (2012);  Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).



Recoupment of Separation Pay

The recoupment of a Veteran's separation pay from VA disability compensation is required by 10 U.S.C. § 1174(h)(2) (2012), which states that a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he or she is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received. 

The recoupment of separation pay is controlled by 38 C.F.R. § 3.700(a)(5)(i) (2017).  "Where entitlement to disability compensation was established on or after September 15, 1981, a veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of receipt of separation pay subject to recoupment of the separation pay. Where payment of separation pay was made on or before September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay.  Where payment of separation pay was made after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay. The Federal income tax withholding amount is the flat withholding rate for Federal income tax withholding."  Id.

An opinion of the VA General Counsel, VAOGCPREC 14-92, concluded that, "[i]n accordance with the provisions of 10 U.S.C. § 1174 and 38 C.F.R. § 3.700, VA disability compensation should be offset to recoup the amount of special separation benefits received by a former member of the armed forces." 
The Veteran's DD Form 214 indicates that the Veteran was separated from active service in November 1986.

The Veteran served as a Captain in the U. S Marine Corps.

In September 2012, the RO sent a request to the Defense Finance and Accounting Service (DFAS) for an accounting of the Veteran's gross separation pay; an accounting of his gross severance pay; an accounting of his withheld State and Federal income tax; and an accounting of his net pay.  In October 2012, DFAS responded to the RO's request.  DFAS reported that the Veteran had received $30,000.00 in gross separation pay; however, he did not receive severance pay.  As to his withheld State and Federal income tax, DFAS provided an amount of $6,000.00.  The net pay reported was $24.000.00

In an October 2012 notification letter, the RO informed the Veteran that VA had to hold back part of his VA compensation benefits, noting that the Veteran had received separation pay in the amount of $30,000.00.  The RO further stated that VA will withhold the amount that the military paid minus the Federal income tax withheld for separation pay received after September 30, 1996.  However, for separation pay received before October 1, 1996, VA will withhold all the military paid to the Veteran.

This letter provided a monthly entitlement table which provided that: 100 percent of the Veteran's total monthly VA benefit of $243.00 would be withheld as recoupment of separation pay from September 1, 2011; 100 percent of the Veteran's total cost-adjusted monthly VA benefit of $251.00 would be withheld as recoupment of separation pay from December 1, 2011; $155.00 of the $251.00 total monthly VA benefit would be withheld as recoupment of separation pay from August 1, 2021; and recoupment of separation pay would end on September 1, 2021.
The recoupment of an amount equivalent to the Veteran's separation pay from his VA disability compensation is required by Congress under 10 U.S.C. § 1174(h)(2) (2012).  In the Veteran's case, the Board finds that the law, as written by Congress and implemented by VA regulation, has been applied correctly.  The law requires recoupment of the overpayment of VA compensation in the amount of separation pay received by withholding in monthly allotments payments of disability compensation benefits.  10 U.S.C. § 1174 (2012);  38 C.F.R. § 3.700(a)(5)(i) (2017).
The Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations discussed above.  Accordingly, the recoupment of the amount of separation pay from payments of VA disability compensation benefits is required by law.  Thus, as VA does not have any discretion in the recoupment of the separation pay, the claim must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Recoupment of separation pay is proper; the appeal is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


